Case 6:20-cv-06056-RTD Document 24                    Filed 11/23/20 Page 1 of 1 PageID #: 145



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

MICHAEL JACKSON                                                                            PLAINTIFF

v.                                     Civil No. 6:20-cv-06056

WARDEN ANTHONY JACKSON, ET AL                                                           DEFENDANTS

                                               ORDER


       Now before the Court is the Report and Recommendation filed September 16, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF

No. 23.) Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se and in forma pauperis. After

considering the Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 16), Judge

Bryant recommends that the motion be granted and that this matter be dismissed with respect to all

Defendants.

       No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

       Accordingly, it is hereby ORDERED that the Motion to Dismiss (ECF No. 23) is GRANTED

and Plaintiff’s Amended Complaint (ECF No. 7) is DISMISSED.

       IT IS SO ORDERED this 23rd day of November 2020.




                                               /s/   Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
